Case 1:13-cv-02611-WJM-BNB Document 98 Filed 01/28/19 USDC Colorado Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


   LITTLE SISTERS OF THE POOR HOME
   FOR THE AGED, DENVER, COLORADO,
   et al.,

            Plaintiffs,

   v.

   ALEX AZAR, Secretary of the United States
   Department of Health and Human Services, et
   al.,
                                                                    No. 13-cv-2611-WJM
            Defendants.
                                                                Honorable William J. Martínez



                                                 NOTICE

        Further to the Court’s order extending time, Plaintiffs Little Sisters of the Poor, et al., hereby

  notify the Court that they will not file a fees motion, as the parties have resolved the matter.

           January 28, 2019                        Respectfully submitted,

                                                   /s Mark Rienzi
                                                   Mark Rienzi
                                                   Daniel Blomberg
                                                   THE BECKET FUND FOR RELIGIOUS LIBERTY
                                                   1200 New Hampshire Ave. NW, Ste. 700
                                                   Washington, DC 20036
                                                   (202) 955-0095 (tel.)
                                                   (202) 955-0090 (fax)
                                                   mrienzi@becketlaw.org

                                                   Carl C. Scherz
                                                   Seth Roberts
                                                   LOCKE LORD LLP
                                                   2200 Ross Avenue
                                                   Suite 2200
                                                   Dallas, Texas 75201
                                                   (214) 740-8583
                                                   cscherz@lockelord.com
                                                        1
Case 1:13-cv-02611-WJM-BNB Document 98 Filed 01/28/19 USDC Colorado Page 2 of 3




                                    Kevin C. Walsh
                                    Univ. of Richmond Law School
                                    28 Westhampton Way
                                    Richmond, VA
                                    (804) 287-6018
                                    kwalsh@richmond.edu

                                    Attorneys for Plaintiffs




                                         2
Case 1:13-cv-02611-WJM-BNB Document 98 Filed 01/28/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

     I hereby certify that the foregoing document was electronically filed with the Court’s ECF

  system on January 28, 2019, and was thereby electronically served on counsel for Defendants.



                                                 s/ Mark L. Rienzi______________
                                                 Mark L. Rienzi
                                                 Counsel for Plaintiffs




                                                  3
